Citation Nr: 1512757	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2013, the Board denied the claim for service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In May 2014, the Court vacated the August 2013 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board notes that the psychiatric claim on appeal has been developed as a claim of service connection for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's August 2013 decision was vacated by the Court in May 2014 because the record implicated the existence of outstanding  VA Medical Center (VAMC) and Vet Center records.  In December 2014, the Veteran through counsel noted the records sought should also include those from the San Juan VAMC, Ponce Outpatient Clinic, and Social Security Administration (SSA).  While she provided records from the Ponce Vet Center, any updated Vet Center records should also be obtained on remand.

Other development to include an attempt at corroboration of stressors and a VA examination will be directed and the matter is therefore REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.
In particular, request:

* records from the San Juan VAMC

* records from the Ponce VA Outpatient Clinic (it appears that the most current records presently in the file are dated from June 2011)

* records from the Ponce Vet Center (it appears that the most current records presently in the file are dated from November 2014)  

Upload these records in separate electronic files to VBMS.
2. Contemporaneously with its effort in paragraph 1, contact the Veteran and ask if he has any further information as to his alleged stressors as causing PTSD. In particular, as to all stressors, the Veteran must be asked for:

the names, ranks, and organizations of all participants recalled

the approximate dates and locations of their occurrence,
	
whether the Veteran, while then in service, prepared any witness statements, or testified at any Article 32 or line of duty determinations or made any other written recording of any of the incidents in question

Following receipt of this information from the Veteran, attempt to secure corroboration from any 

3.  Contact the Joint Services Records Research Center or other appropriate source to attempt to verify the Veteran's alleged stressor.  The Veteran alleges that during combat training in the winter of 1972, while assigned to the Headquarters Company, Support Battalion, 172nd Infantry Brigade Alaska, a grenade exploded after another soldier mishandled it.  He contends that his ears bled and he was told he lost consciousness from the incident.  All responses received from JSRRC should be documented in the Veteran's claims file.


4. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  

5.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  The record currently shows various psychiatric diagnoses, including chronic undifferentiated schizophrenia (February 1976); anxiety (April 2004); depression (April 2006), a mood disorder (March 2009), and schizoaffective disorder  and PTSD (May 2011).  If there is disagreement with a diagnosis the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the above opinions as to the period during which the disorder was present.

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  The examiner's attention is called to the following:

* on separation from service in May 1973, the Veteran reported frequent trouble sleeping and loss of memory

* while post-service treatment records refer to service in Vietnam, the record does not currently support that the Veteran served in Vietnam or served in combat

(C.)  With respect to PTSD, the RO/AMC should provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity (which the Veteran does not currently allege), may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

 (D.)  The examiner must also provide an opinion as to whether a psychosis was manifested within one year of separation from service and was manifest to a degree of 10 percent or more (manifested by at least occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.) 

THE EXAMINER'S ATTENTION IS CALLED TO THE VA HOSPITALIZATION REPORT INDICATING THE VETERAN WAS TREATED FROM JULY 1973 TO SEPTEMBER 1973, WHEN PRELIMINARY TESTING INDICATED A POSSIBLE LATENT SCHIZOPHRENIA "WHICH WAS NOT SUBSTANTIATED BY CLINICAL DATA." THE EXAMINER IS REQUESTED TO OPINE AS TO WHETHER THIS TREATMENT AND SYMPTOMS INDICATED THAT THE VETERAN WAS THEN IN THE PRODROMAL STAGE OF SCHIZOPHRENIA, DIAGNOSED IN FEBRUARY 1976. 


THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). THE VETERAN IS ADVISED THAT WHEN HE IS CONTACTED BY THE RO TO PROVIDE THE INFORMATION ABOVE, HE SHOULD COOPERATE TO THE BEST OF HIS ABILITY WITH AS MUCH SPECIFIC INFORMATION AS HE CAN RECALL. HIS RESPONSES WILL BE USED TO RESEARCH THE OCCURRENCE OF HIS CLAIMED STRESSORS. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




